          Case 1:12-cv-01466-ALC Document 69 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
UNITED STATES OF AMERICA, ET AL.,                                 :                 9/18/2020
                                            Plaintiffs,           :
                                                                  :
              v.                                                  :  1:12-cv-01466-ALC
                                                                  :  ORDER
SEIMENS HG ET AL.,                                                :
                                                                  :
                                            Defendants.           :
                                                                  :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:

        The Court is in receipt of the Parties’ status report. ECF No. 64. It is hereby ORDERED

that the Parties submit pre-motion conference letters regarding the next steps they have proposed

to the Court, including but not limited to Plaintiff’s wish to amend the complaint and begin

discovery, and Defendant’s wish to move to dismiss the complaint. These submissions should be

made by October 2, 2020, with responses filed by October 7, 2020. The Court further sets a

conference for October 14th at 10:00 a.m. Participants are directed to contact the Court at that date

and time at (888) 363-4749 (access code: 3768660).

SO ORDERED.
Dated: September 18, 2020
      New York, New York


                                                                ANDREW L. CARTER, JR.
                                                                United States District Judge
